Citation Nr: 0808052	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a disability 
manifested by sexual dysfunction, to include as secondary to 
service-connected PTSD.

5.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include as secondary to 
service-connected PTSD.

6.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected PTSD.





REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to October 
1971.  He received the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for hearing loss, tinnitus, and panic disorder.  
The RO also granted service connection for PTSD and assigned 
a 30 percent evaluation, effective January 20, 2005.  The 
matter also comes on appeal from a September 2005 decision, 
in which the RO denied service connection for 
gastroesophageal reflux disease and a sexual dysfunction 
secondary to PTSD 


FINDINGS OF FACT

1.  Bilateral ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

3.  A gastrointestinal disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service, nor causally related to, or aggravated by, a 
service-connected disability.

4.  A disability manifested by sexual dysfunction was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service, nor causally related to, or 
aggravated by, a service-connected disability. 

5.  A psychiatric disability, other than PTSD, was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service, nor causally related to, or aggravated by, a 
service-connected disability. 

6.  Throughout the rating period on appeal, the veteran's 
PTSD has been manifested by depression, nightmares, anxiety, 
anger, irritability, sleep impairment, avoidance of others, 
and a GAF score of 55, and has not been shown by competent 
clinical evidence to be more than moderate in severity.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110,  1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  A gastrointestinal disability was not incurred in, or 
aggravated by, active service, and is not proximately due to, 
or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

4.  A disability manifested by sexual dysfunction was not 
incurred in, or aggravated by, active service, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

5.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

6.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, with respect to the veteran's claim for 
a higher initial evaluation for PTSD, the July 2005 rating 
decision granted the veteran's claim of entitlement to 
service connection for PTSD, and such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  In 
this regard, an October 2005 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
evaluating a mental disorder, and included a description of 
the rating formulas under that diagnostic code.  In addition, 
a March 2006 letter the VA, in compliance with Dingess 
informed the veteran of how a disability rating is determined 
for service-connected disabilities and the basis for 
determining an effective date.  Thus the appellant has been 
informed of what was needed to achieve a higher schedular 
rating.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
evaluation for his service-connected PTSD.

With respect to the veteran's service connection claims, VA 
satisfied its duty to notify by means of March 2005 and March 
2006 letters from the agency of original jurisdiction (AOJ) 
to the veteran that informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, requested that he 
provide any evidence in his possession that pertains to his 
claims, and provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been obtained



Legal Criteria and Analysis

A.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis, or sensorineural hearing 
loss or tinnitus, as an organic disease of the nervous 
system, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in, or 
aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

B.  Secondary Service Connection

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

1.  Hearing Loss 

The veteran asserts that service connection is warranted for 
hearing loss disability.  The record establishes that current 
hearing loss "disability" for VA purposes has been 
demonstrated subsequent to service, on VA audiometric 
examination in May 2005, which reflects the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
65
70
LEFT
35
35
35
65
65

In terms of an in-service injury or disease, the veteran's 
service medical records do not refer to a complaint or 
finding of bilateral hearing loss while in service.  The 
record reflects that the veteran underwent audiometric 
testing on his induction examination in February 1970.  The 
reported pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
0
LEFT
15
0
-10
-10
-10

Likewise, the veteran underwent audiometric testing on his 
September 1971 separation examination.  The reported pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

None of the findings from either examination in service 
demonstrates hearing loss, as defined by Hensley v. Brown, 5 
Vet. App. 155 (1993), hearing loss "disability" for VA 
compensation purposes, per 38 C.F.R. § 3.385, or a change in 
hearing ability that has been noted to be clinically 
significant.

The Board notes that, although hearing loss was not 
demonstrated in service, the Board observes that the veteran 
can establish service connection on the basis of post-service 
evidence of a nexus between current hearing loss disability 
and service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Also, under 38 U.S.C.A. § 1154 (a) 
(West 2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service. 

The veteran's DD Form 214 reflects that his primary military 
occupational specialty while in the Army was that of light 
weapons infantryman.  Such record also reflects that the 
veteran received a sharpshooter ( M-16 rifle) badge and an 
expert (hand grenade) badge.  The record also shows that the 
veteran served in Vietnam and received the Combat Infantryman 
Badge.  As such, the Board finds that it would have been 
consistent with the circumstances of the veteran's service 
for him to have been exposed to acoustic trauma in service.  

However, the Board observes that the record does not 
establish that the veteran's current bilateral ear hearing 
loss disability is etiologically related to his acoustic 
trauma in service.  Indeed, the competent clinical evidence 
of record demonstrates that bilateral hearing loss disability 
for VA purposes was initially demonstrated approximately 34 
years after service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Further, it is significant 
to point out that in May 2005, a VA examiner, after a review 
of the veteran's claims file and an audiological evaluation, 
opined that military noise did not cause the veteran's 
hearing loss.  He specifically stated that "[s]ince the 
veteran's hearing loss was within normal limits upon 
separation from the service, it is not likely the veteran's 
hearing loss was precipitated by military noise exposure."  
Therefore, in the absence of any clinical opinion to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a direct 
incurrence basis for bilateral ear hearing loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral ear sensorineural hearing loss 
disability must have become manifest to a degree of 10 
percent or more within one year from the date of termination 
of his period of service.  In this case, as discussed above, 
no objective evidence of record demonstrates that the 
veteran's bilateral ear sensorineural hearing loss disability 
manifested itself to a compensable degree within one year of 
his 1971 separation from service.  The record reflects that 
the first reported clinical diagnosis of bilateral hearing 
loss "disability" for VA purposes was in 2005, many years 
after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
bilateral ear sensorineural hearing loss disability.

In conclusion, although the veteran asserts that his current 
bilateral ear hearing loss disability is related to service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the May 2005 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that while the 
competent evidence of record establishes that the veteran was 
exposed to acoustic trauma in service, it fails to establish 
that his current bilateral ear hearing loss disability is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

2.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct incurrence basis, the 
Board again acknowledges that the veteran was exposed to 
noise trauma while in service.  However, the veteran's 
service medical records are silent for complaints of, or 
treatment for, tinnitus.  The record establishes that the 
first documented complaint of tinnitus was in 2005, many 
years after the veteran's separation from service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the May 2005 VA examination reported that the 
veteran's tinnitus was not related to his exposure to noise 
in service.  In reaching this conclusion, the examiner noted 
that, "[s]ince the veteran's tinnitus began more than 10 
years after his military service, it is not likely the 
veteran's tinnitus was precipitated by military noise 
exposure." Therefore, in the absence of any clinical opinion 
to the contrary, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
tinnitus on a nonpresumptive direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2005, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the May 
2005 VA opinion, is of greater probative value than the 
veteran's statements in support of his claim.  Although the 
Board concludes that the evidence is sufficient to establish 
that the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that his 
current tinnitus is related to such incident in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus. 

3.  Gastrointestinal Disability

The veteran also asserts that service connection is warranted 
for a gastrointestinal disability, to include as secondary to 
service-connected PTSD.  With respect to a current 
disability, the record reflects that the veteran has been 
diagnosed with gastrointestinal esophageal reflux disease 
(GERD) since 2005.  With regard to an in-service injury or 
disease, the veteran, during his August 2005 VA examination, 
reported that he had a sensitive stomach when he was serving 
in the Republic of Vietnam and that he experienced 
significant amounts of heartburn, but that he did not seek 
medical care because he did not want to interfere with his 
early release from service.  Indeed, the veteran's service 
medical records are silent for complaints of, or treatment 
for GERD or any other gastrointestinal disability.  
Significantly, the veteran, on a September 1971 report of 
medical history taken in conjunction with his separation 
examination, denied a history of frequent indigestion or 
stomach, liver, or intestinal trouble.  Likewise, on the 
corresponding report of medical examination, the examiner 
reported that the veteran's abdomen and viscera were normal.  
A gastrointestinal disability of any kind was not noted by 
the examiner.  In fact, the record establishes that the first 
documented clinical diagnosis of a gastrointestinal 
disability was in 1999, many years after the veteran's 
separation from service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

As to the etiology of the veteran's current gastrointestinal 
disability, the Board observes that the examiner from the 
veteran's August 2005 VA examination, based on the statements 
of the veteran and his wife and the fact that he believed 
that the veteran was a "reliable historian", opined that 
"it is not unreasonable to assume, that the veteran's 
gastroesophageal reflux disease had its onset while he was on 
active duty."  However, the Board finds that such opinion is 
not competent, probative medical evidence because it is based 
on an unsupported factual premise and is without a factual 
predicate in the record.  See LeShore v. Brown, 8 Vet. App. 
406 (1995); See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The Board notes that the veteran is competent to 
testify that he experienced gastrointestinal symptomology in 
service.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
However, the fact remains that that the veteran's 
contemporaneous service medical records to not corroborate 
his statements.  As noted above, the veteran, on his 
separation examination, specifically denied a history of 
indigestion or stomach, liver, or intestinal trouble.  For 
that reason, the Board will not afford the August 2005 
examiner's association of the veteran's current 
gastrointestinal symptomology with undocumented in-service 
gastrointestinal symptomology any probative weight.  
Therefore, in the absence of any clinical opinion to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
gastrointestinal disability on a direct incurrence basis.

The Board acknowledges the veteran's contentions that his 
current gastrointestinal disability is related to his 
service-connected PTSD.  In order to establish service 
connection on a secondary basis the evidence must show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  The record reflects that the veteran 
is currently service connected for PTSD.  As discussed above, 
the record establishes that the veteran has been diagnosed 
with GERD.  However, the medical evidence of record does not 
establish that such condition is caused or aggravated by the 
veteran's service-connected PTSD.  In fact, the examiner from 
the veteran's August 2005 VA examination, after an 
examination of the veteran and a review of his claims file, 
opined that:
Post-traumatic stress disorder, a mental 
health diagnosis, does not cause 
gastroesophageal reflux disease.  The 
medical examiner's at this facility are 
in consensus with this, based primarily 
[on the fact] that there is no medical 
literature or evidence indicating that 
post-traumatic stress disorder causes 
this type of condition.

There is no competent clinical evidence of record which 
asserts that the service-connected PTSD aggravates current 
gastrointestinal disability.  Accordingly, in the absence of 
any evidence to the contrary, the Board concludes that the 
veteran's GERD disability was not caused or aggravated by his 
service-connected PTSD.  Thus, the preponderance of the 
evidence is against a grant of service connection on a 
secondary basis.

In conclusion, although the veteran asserts that his current 
gastrointestinal disability is related to service, to include 
as secondary to his service-connected PTSD, the negative 
evidence of record, including the August 2005 VA opinion, is 
of greater probative value than his statements and other 
evidence in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current gastrointestinal disability that is 
related to his active military service on either a direct or 
a secondary basis, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a gastrointestinal disability.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application. 

4.  Psychiatric Disability, Other than PTSD

The veteran also asserts that service connection is warranted 
for a psychiatric disability, other than PTSD.  With respect 
to a current disability, the record reflects that the veteran 
has been diagnosed with panic disorder and depression.  With 
regard to an in-service injury or disease, the veteran's 
service medical records are silent for complaints of, or 
treatment for a psychiatric disability.  Significantly, the 
veteran, on a September 1971 report of medical history taken 
in conjunction with his separation examination, denied a 
history of frequent trouble sleeping, depression or excessive 
worry, or nervous trouble of any sort.  Likewise, on the 
corresponding report of medical examination, the examiner 
reported that the veteran was psychiatrically normal.  In 
fact, the record establishes that the first documented 
clinical diagnosis of a psychiatric disability was in 1997, 
many years after the veteran's separation from service.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, no competent clinical opinion of record 
etiologically relates the veteran's current psychiatric 
disability to his active service.  Significantly, the 
examiner, from the veteran's May 2005 VA examination, after 
noting that the veteran's symptomology (including panic 
attacks, extreme anxiety, shortness of breath, feeling that 
he is dying, fear of losing his mind, tightness in his neck, 
and loss of awareness of surroundings) met the criteria for 
panic disorder, opined that he could not connect it to active 
duty.  According to the examiner, such opinion was based on 
the fact that the veteran had had his panic disorder for 
years and he had not been treated for it on active duty or 
immediately thereafter.  The examiner, on an August 2005 VA 
examination report reiterated that the veteran's panic 
disorder is not related to the veteran's active service.  The 
veteran's depression is considered in rating the service-
connected PTSD, and is precluded from separate service 
connection.  38 C.F.R. § 4.14 (2007).  Therefore, in the 
absence of any clinical opinion to the contrary, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a psychiatric disability, 
other than PTSD, on a direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's psychiatric disability must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, as discussed above, no objective evidence of 
record demonstrates that the veteran has been diagnosed with 
a psychosis.  Moreover, there is no evidence that his 
psychiatric disability manifested itself to a compensable 
degree within one year of his 1971 separation from service.  
As noted above, the record reflects that the first reported 
clinical diagnosis of a psychiatric disability was in 1997, 
many years after service.  Hence, the Board finds that 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for his 
current psychiatric disability.

To the extent that the veteran's panic disorder is related to 
his service-connected PTSD, the medical evidence of record 
does not establish that such conditions are related.   In 
fact, the examiner from the veteran's May 2005 VA 
examination, after an examination of the veteran and a review 
of his claims file, opined that:

The panic disorder is a separate 
diagnosis.  It has been a major cause of 
his dysfunction.  The PTSD is of delayed 
onset.  The two causes are independent of 
each other.  The PTSD did not cause the 
panic disorder.  The PTSD has not 
aggravated the panic disorder.

Accordingly, in the absence of any evidence to the contrary, 
the Board concludes that the veteran's panic disorder was not 
caused or aggravated by his service-connected PTSD.  Thus, 
the preponderance of the evidence is against a grant of 
service connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
psychiatric disability, other than PTSD, is related to 
service, to include as secondary to his service-connected 
PTSD, the negative evidence of record, including the May 2005 
VA opinion, is of greater probative value than his statements 
and other evidence in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current psychiatric disability, other than 
PTSD, that is related to his active military service on 
either a direct or a secondary basis, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability, 
other than PTSD.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application. 

5.   Sexual Dysfunction, to include as secondary to service-
connected PTSD.

The veteran asserts that service connection is warranted for 
sexual dysfunction, to include as secondary to his service-
connected PTSD.  With respect to an in-service injury or 
disease, the veteran's service medical records do not reflect 
that the veteran ever complained of, or was treated for a 
disability manifested by sexual dysfunction.  Indeed, the 
examiner from the veteran's September 1971 separation 
examination reported that the veteran's genitourinary system 
was normal.  With respect to a current disability, the record 
reflects that the veteran's treating physician, in an August 
2005 letter, indicated that he had seen the veteran for poor 
sex drive and erectile dysfunction in 1998 and 1999.  
Likewise, on VA examination in August 2005, the veteran 
reported experiencing the inability to ejaculate or have an 
orgasm and decreased libido.  However, the examiner from the 
August 2005 examination stated that it was "possible to 
establish the diagnosis of male erective dysfunction."  
Moreover, there is no competent clinical opinion of record 
that etiologically relates the veteran's sexual dysfunction 
to any incident of his service.  Therefore, in the absence of 
any medical evidence that the veteran's current disability 
manifested by sexual dysfunction is etiologically related to 
service and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of sexual dysfunction years after his discharge 
from service is too remote from service to be reasonably 
related to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of direct 
service connection for the disability at issue.

To the extent that the veteran argues that his sexual 
dysfunction is related to his service-connected PTSD, the 
examiner from the August 2005 VA examination opined that, 
"there is no evidence in the literature to establish a cause 
and effect relationship of PTSD to sexual dysfunction."  
Accordingly, in the absence of any evidence to the contrary, 
the Board concludes that the veteran's sexual dysfunction was 
not caused or aggravated by his service-connected PTSD.  
Thus, the preponderance of the evidence is against a grant of 
service connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
disability manifested by sexual dysfunction is related to 
service, to include as secondary to his service-connected 
PTSD, the negative evidence of record, including the August 
2005 VA opinion, is of greater probative value than his 
statements and other evidence in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has a current disability 
manifested by sexual dysfunction, that is related to his 
active military service on either a direct or a secondary 
basis, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
disability manifested by sexual dysfunction, to include as 
secondary to service-connected PTSD.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application. 

B.  Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007);  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411, a 30 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
mild memory loss, such as forgetting names, directions, 
recent events.  

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign a higher rating, the record 
must show that the veteran experiences reduced reliability 
and productivity due to symptoms of PTSD such as a flattened 
affect, circumstantial, circumulatory, or stereotyped speech, 
impaired judgment, impaired long and short term memory, 
impaired abstract thinking, and difficulty establishing and 
maintaining effective work and social relationships, and mood 
disturbances.  The Board finds that such findings are not 
contained in the record. 

In this regard, the record establishes that the veteran's 
mental health has been evaluated on several occasions, 
including on VA examination in May 2005 and August 2005.  
Specifically, in a March 2005 VA outpatient treatment record, 
the veteran reported that he experienced anxiety, horrible 
nightmares, sleep impairment, and anger, and was easily 
stressed by even the most simple situations. 

Additionally, on mental status examination in May 2005, the 
examiner reported that the veteran was oriented to person, 
place and that his speech was unremarkable.  His affect was 
somewhat labile, his mood anxious, and his attention intact.  
The veteran had intact judgment, unremarkable thought 
content, and his thought process was logical, goal directed, 
and coherent. He denied experiencing hallucinations or 
delusions and suicidal and homicidal thoughts, impulsive or 
ritualistic behavior.  He displayed good impulse control and 
experienced mild sleep impairment.  The veteran's immediate, 
recent and remote memory was normal, he was appropriately 
dressed, and he was able to maintain minimum personal 
hygiene. intact to current events and past history.  The 
veteran, who reported that he had been a farmer for 33 years, 
was married, and had three children and seven grandchildren, 
also indicated that his social relations were with his 
family, with whom he was very close, and that he had some 
outside interests, including singing karaoke, which he did to 
make additional income.  The veteran also reported that his 
PTSD had not caused him to miss work and that he pushed 
himself to get the work done.  The examiner assigned the 
veteran's PTSD symptomology a Global Assessment of 
Functioning (GAF) score of 55. 

Likewise on mental status examination in August 2005, the 
examiner reported that the veteran had appropriate personal 
hygiene, that his speech was often pressured, and that he 
interrupted.  His mood was anxious, agitated, fearful, and 
dysphoric and his attention was intact.  The veteran denied 
experiencing hallucinations or delusions and suicidal and 
homicidal thoughts and he had fair impulse control.  With 
respect to the veteran's thought processes, the examiner 
reported that the veteran repeated himself often and appeared 
to get disorganized at times and that there was no 
expansiveness.  With regard to thought content, the examiner 
reported that the veteran was dramatically stuck on a topic 
that he repeated a number of times. 

Based on these clinical findings, the Board finds that the 
veteran's overall disability picture, as evidenced by the 
clinical findings outlined above and the veteran's GAF score 
of 55 (which demonstrates no more than moderate 
symptomology), is most reflective of the currently assigned 
30 percent rating.  The Board notes that the veteran's 
current disability does not warrant an evaluation greater 
than 30 percent as it does not more nearly approximate the 
criteria required under Diagnostic Code 9411 for the next 
higher, 50 percent evaluation.

In this regard, the above referenced evidence does not 
demonstrate that the veteran's affect is flattened or that 
his speech was circumlocutory or stereotyped.  
The evidence also does not demonstrate that the veteran 
experienced difficulty in understanding complex commands or 
that he had impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks).  Indeed, the examiner from the May 2005 VA 
examination reported that the veteran had an excellent memory 
and that he estimated that his IQ was in the well above 
average range.  Also, the evidence does not demonstrate that 
the veteran displays impaired judgment or impaired abstract 
thinking.  In fact, May 2005 VA examiner reported that the 
veteran's judgment was intact.  Further, with respect to 
disturbances of motivation and mood, although the veteran's 
mood has been described as anxious, he, on his May 2005 VA 
examination, reported that he did not let his pyschiatric 
conditions keep him from functioning fully in farming and 
that he pushed himself to get his work done.  With regard to 
difficulty in establishing and maintaining effective work and 
social relationships, the record reflects that the veteran is 
a farmer who likes the isolation of working by himself on his 
farm.  He has also reported that he was very close to his 
family, who were his social relations, and that he sang 
karaoke in bars.  Therefore, the evidence does not 
demonstrate that he has difficulty in maintaining effective 
social relationships.

The record does demonstrate that the veteran experiences 
panic attacks.  However, as discussed above, the examiner 
from the veteran's August 2005 VA examiner diagnosed the 
veteran with panic disorder, which was a separate diagnosis 
from the veteran's PTSD and that the two conditions were 
independent of each other.  Consequently, the Board will not 
take into consideration the veteran's panic attack 
symptomology while evaluating the veteran's PTSD 
symptomology, as it has been attributed to a nonservice-
connected disability.

Therefore, the Board concludes that because the veteran's 
disability picture does not more closely approximate the 
criteria for a 50 percent evaluation, the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 30 percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a disability manifested 
by sexual dysfunction, to include as secondary to service-
connected PTSD is denied.

Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include as secondary to 
service-connected PTSD is denied is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


